    Case 3:20-cv-00086-GCS Document 21 Filed 08/10/20 Page 1 of 5 Page ID #100




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

    GREGORY HAYNES,                               )
                                                  )
                     Plaintiff,                   )
                                                  )
    vs.                                           )         Cause No. 3:20-cv-0086-GCS
                                                  )
    JOHN BALDWIN,                                 )
    JACQUELINE LASHBROOK,                         )
    FRANK LAWRENCE,                               )
    JAMES CLAYCOMB, and                           )
    ALEX JONES,                                   )
                                                  )
                     Defendants.                  )

                                  MEMORANDUM & ORDER

SISON, Magistrate Judge:

          On January 22, 2020, Plaintiff Gregory Haynes filed suit against Defendants John

Baldwin, Jacqueline Lashbrook, Frank Lawrence, and James Claycomb for interfering

with the exercise of his religion while he was incarcerated at Menard Correctional Center.

The Court added Defendant Alex Jones to this action for purposes of implementing

injunctive relief, should any be ordered.1

          Pursuant to the Court’s threshold review of Plaintiff’s complaint, he is proceeding

on five claims:

          Count 1:     James Claycomb and Jacqueline Lashbrook denied Plaintiff
                       religious services in violation of the First Amendment and
                       RLUIPA;




1       Jones is no longer the warden at Menard. Pursuant to Federal Rule of Civil Procedure 25(d), his
successor, Anthony Wills, is substituted automatically as a party. The Clerk of Court shall substitute
Anthony Wills for Alex Jones on the docket sheet.


                                              Page 1 of 5
Case 3:20-cv-00086-GCS Document 21 Filed 08/10/20 Page 2 of 5 Page ID #101




       Count 2:      James Claycomb and Frank Lawrence denied Plaintiff a Halal
                     diet in violation of the First Amendment and RLUIPA;

       Count 3:      James Claycomb retaliated against Plaintiff in violation of the
                     First Amendment in response to Plaintiff’s grievances about
                     religious services;

       Count 4:      John Baldwin, Jacqueline Lashbrook, and Frank Lawrence
                     created policies and practices that burdened Plaintiff’s
                     practice of religion in violation of the First Amendment and
                     RLUIPA; and

       Count 5:      State law negligence claim against James Claycomb,
                     Jacqueline Lashbrook, and Frank Lawrence.

On July 15, 2020, Defendants moved for a more definite statement, arguing that Haynes’s

complaint lacks dates of when their allegedly unconstitutional conduct occurred. (Doc.

20). Haynes did not respond to their motion.

       Federal Rule of Civil Procedure 12(e) allows a party to move for a more definite

statement as to a pleading to which a response is needed “but which is so vague and

ambiguous that the party cannot reasonably prepare a response.” The motion for more

definite statement “must point out the defects complained of and the details desired.”

FED. R. CIV. PROC. 12(e).

       Rule 8 requires a federal complaint to contain a “short and plain statement of the

claim showing that the pleader is entitled to relief,” and allegations that are “simple,

concise, and direct.” FED. R. CIV. PROC. 8(a)(2) and 8(d). The primary purpose of Rule 8 is

to provide defendants with fair notice of the claims against them. See Stanard v. Nygren,

658 F.3d 792, 797 (7th Cir. 2011). Complaints need not be over-detailed; federal courts are

based on a system of simplified notice pleading which relies on liberal discovery rules



                                        Page 2 of 5
Case 3:20-cv-00086-GCS Document 21 Filed 08/10/20 Page 3 of 5 Page ID #102




and summary judgment motions to define disputed issues and to dispose of

unmeritorious claims. See Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 514 (2002). See also

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 574-575 (2007)(noting that pleadings do not

function to prove the case; the complaint should put the defendant on notice of the nature

of the claim against him and the relief sought).

       Where a complaint is confusing, a more definite statement is appropriate before

the defendant interposes a responsive pleading. See, e.g., Fidelity Nat. Title Ins. Co of New

York v. Intercounty Nat. Title, 412 F.3d 745, 749 (7th Cir. 2005)(acknowledging the fact that

a complaint that is confusing is “not ordinarily a fatal defect;” rather, Rule 12(e) can be

used to obtain an intelligible complaint). Alternatively, courts can direct a plaintiff to

amend the complaint. See generally Davis v. Ruby Foods, 269 F.3d 818, 820 (7th Cir. 2001);

Stanard, 658 F.3d at 801.

       In his complaint, Plaintiff alleges that he has been in the custody of the Illinois

Department of Corrections since January 2015 and that he was at Stateville Correctional

Center for an unknown period of time for intake before being transferred to the

segregation unit at Menard Correctional Center the following year. He alleges that he

first learned of the lack of a Halal menu across IDOC facilities in January 2015.

       Beyond these general allegations, few of Plaintiff’s claims are rooted to a specific

date or to a time period. Defendants argue that the absence of dates from the complaint

makes it impossible for them to respond properly to Plaintiff’s complaint. The Court

agrees.




                                         Page 3 of 5
Case 3:20-cv-00086-GCS Document 21 Filed 08/10/20 Page 4 of 5 Page ID #103




       While the Court could order Plaintiff to file an amended complaint, the operative

complaint is detailed and easy to follow. The only readily identifiable roadblock

preventing Defendants from answering or otherwise responding is that Haynes’

allegations are not rooted to specific dates or time periods. As such, Defendants’ motion

for more definite statement is GRANTED, and Plaintiff is DIRECTED to file a more

definite statement.

       On or before August 31, 2020, Plaintiff shall file a brief statement providing the

timeframe for each of his claims. That is, for Count 1, he shall provide either specific dates

or the months and years during which Defendants Claycomb and Lashbrook, specifically,

denied him access to religious services at Menard. For Count 2, Plaintiff shall specify

when Defendants Claycomb and Lawrence first denied him a Halal diet and when, if

ever, the alleged conduct stopped. As to Count 3, Plaintiff must provide information

about when he requested a Kosher diet and when Claycomb subjected him to the written

litmus test. As to Count 4, Plaintiff shall provide the date he became aware of the policies

and practices that burdened his religious practice and when, if ever, the policies and

practices ended.

       Plaintiff need not reallege each paragraph from his complaint. Rather, he is

directed to supplement the information already provided with information about when

he believes each constitutional violation took place. Failure to provide this information

in a timely fashion may result in dismissal of one or more of the counts identified in the

Court’s threshold order for failure to state a claim.




                                          Page 4 of 5
Case 3:20-cv-00086-GCS Document 21 Filed 08/10/20 Page 5 of 5 Page ID #104



                                                              Digitally signed
     IT IS SO ORDERED.                                        by Judge Sison
                                                              Date:
     Dated: August 10, 2020.
                                                              2020.08.10
                                                              10:24:22 -05'00'
                                               ______________________________
                                               GILBERT C. SISON
                                               United States Magistrate Judge




                                 Page 5 of 5
